UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7587


DERRELL B. WILLIAMS,

                    Petitioner - Appellant,

             v.

JUDGE MARVIN SMITH; ADMINISTRATIVE JUDGE JONATHAN G.
NEWELL,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-03313-JKB)


Submitted: March 29, 2018                                         Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrell B. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Derrell B. Williams appeals the district court’s order denying his petition for a writ

of mandamus. We have reviewed the record and find no reversible error. Accordingly,

we grant leave to proceed in forma pauperis and affirm for the reasons stated by the

district court. * Williams v. Smith, No. 1:17-cv-03313-JKB (D. Md. Nov. 14, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




      *
        Insofar as Williams’ informal brief raises claims not presented to the district
court, we conclude that Williams has waived appellate review of those claims. See
Pornomo v. United States, 814 F.3d 681, 686 (4th Cir. 2016).


                                            2